Case 3:11-cv-05479-PGS-LHG Document 618-1 Filed 09/06/19 Page 1 of 2 PageID: 11852



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   In re EFFEXOR XR ANTITRUST                        Master Docket No. 11-5479 (PGS)(LHG)
   LITIGATION

   This Document Relates To:                                   THIRD AMENDED
   All CASES                                                  SCHEDULING ORDER


         THIS MATTER having been opened to the Court jointly by the Parties extending the time

  for completion of discovery and other events, and good cause appearing,

                IT IS THIS        day of September, 2019

         ORDERED that the Second Amended Scheduling Order previously entered at ECF #585 will

  be amended as follows:

                      Event                                       Amended date
  Plaintiffs commence document production                     Tuesday, October 1, 2019
  Presumptive date for commencement of party
  fact depositions.
                                                            Wednesday, December 4, 2019
  Plaintiffs’ date for substantial completion of
  production of documents
  Fact discovery closes                                       Thursday, June 18, 2020
  Plaintiffs serve all opening expert reports                 Wednesday, July 1, 2020
  Defendants serve opposition expert reports               Wednesday, September 23, 2020
  Plaintiffs serve rebuttal expert reports                 Thursday, November 12, 2020
  Plaintiffs file motions for class certification          Thursday, November 19, 2020
  Deadline for deposing class cert experts                   Monday, December 7, 2020
  All Daubert motions filed on class cert experts           Thursday, December 17, 2020
  Close of expert discovery                                   Friday, January 15, 2021
  Defendants file class cert opposition briefs                Friday, January 15, 2021
  All Daubert class certification oppositions
                                                             Thursday, January 28, 2021
  filed
  Plaintiffs file class certification reply briefs           Tuesday, February 23, 2021
  Daubert class cert replies filed                            Tuesday, March 2, 2021
  Class cert hearing                                                    TBD
  Deadline for filing Rule 56 motions                          Friday, March 19, 2021
  Deadline for filing opposition to Rule 56
                                                                Friday, May 14, 2021
  motions
  Deadline for filing Rule 56 replies                           Friday, June 11, 2021
  Rule 56 hearing                                                        TBD
Case 3:11-cv-05479-PGS-LHG Document 618-1 Filed 09/06/19 Page 2 of 2 PageID: 11853



  Trial Date (Proposed by plaintiffs; Defendants
  believe no trial date should be scheduled at this      Monday, November 1, 2021 or TBD
  time)




                                               LOIS H. GOODMAN, U.S.M.J.
